Title: To James Madison from Larkin Smith, 9 January 1808
From: Smith, Larkin
To: Madison, James



Sir
Collectors office Norfolk Jany. 9th. 1808

I find by a letter from the Department of State addressed to the Mayor of this place, dated the 31st. of July last, a copy of which has been transmitted to this office, by Mr. Daniel Brent in the absence of the Secretary of State; for the guide of the Collector, which states, that by direction of the President, all communications to, and from the British squadron within our waters, must be under a flag of Truce, regulated as usual, by the military commander; with exceptions, as to communication to and from the British Legation.
I wish to be instructed, how far this regulation is to apply in cases of impressed American seamen, on board of such British ships, and whether it may be proper for me to apply directly to the British commanders, for the releasment of those, who may furnish proof of their citizenship.  These instructions are asked, in consequence of several applications having been made by men, on board of the Triumph Capt. Hardy now laying in Linhaven bay.  I have the honor to be Sir with great Esteem & respect your Obt. Servant

Larkin Smith

